Exhibit 10.4 FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENTS This First Amendment to Registration Rights Agreements (this “Amendment”), dated as of December 31, 2008 but effective as of December 21, 2007, amends those certain Registration Rights Agreements, dated on or about July 11, 2006, November 30, 3006, January 30, 2007, April 1, 2007, March 28, 2007, and October 15, 2007 (collectively, the Registration Rights Agreements), by and between THE AMACORE GROUP, INC., a Delaware corporation (the “Company”), and VICIS CAPITAL MASTER FUND (the “Purchaser”). R E C I T A L
